DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated February 9, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/EP2018/058304 filed on 03/30/2018, and claims benefit in French Republic application FR 1752806 filed on 03/31/2017. 
Claim Status
Claims 1, 2, 4, 5, 8-14, and 16-18 are pending and examined. Claims 1, 8, and 14 were amended. Claims 3, 6, 7, 15, 19, and 20 were cancelled. 
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 1, 2, 4, 5, 8-14, and 16-18 are withdrawn because rejections were obviated with claim amendments. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Fernandes, Pings, and Samain (of record in IDS dated 12/26/2019). Fernandes teaches a kit comprising a first composition and a second composition, and a method of treating keratin substances with said kit (page 2 lines 8-20). Fernandes does not teach the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 4, 5, 8-14, and 16-18 are allowed.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617